Citation Nr: 0936390	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  09-10 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right leg 
condition, to include as secondary to service-connected shell 
fragment wound. 

2.  Entitlement to service connection for left foot/ankle 
problems, to include as secondary to service-connected shell 
fragment wound. 

3.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected shell fragment wound (SFW), 
muscle group XI, left leg. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The Veteran contends that his service-connected left leg SFW 
has increased in severity and that his right leg and left 
ankle/foot problems are due to his service-connected SFW. 

The Veteran was afforded a VA examination in December 2007 
and the examiner provided an addendum in February 2008; 
however, the Board finds that examination was inadequate and 
another examination is necessary.  38 C.F.R. § 4.2 (2008).  

The December 2007 examiner commented that the Veteran did not 
have any significant gait deviation as a result of the SFW; 
however, a March 2008 VA outpatient treatment record notes 
that the Veteran's left leg is shorter than his right leg and 
relates that discrepancy to the service-connected SFW.  
Further, in an October 2008 letter, a VA physician indicated 
that the Veteran experiences increasing pain and discomfort 
in the left leg as a result of the difference.  

The record also includes a November 2008 statement from that 
VA physician who noted that the Veteran had right leg pain 
and arthritis due to the leg length discrepancy, which itself 
is a direct result of the service-connected SFW.  There are 
no x-rays of the right ankle and the VA physician did not 
indicate the basis for the diagnosis of arthritis.  Also of 
record are private treatment records pertaining to a February 
2005 fracture to the right ankle.  The VA physician who 
provided the November 2008 opinion did not discuss the prior 
ankle fracture and the effect of the fracture on the 
Veteran's right ankle.  

Given the above, another examination should be conducted to 
determine the nature and extent of all residuals of the 
service-connected SFW, to include the current nature and 
likely etiology of any right leg or left foot/ankle 
disability that the Veteran may have and whether it is 
related to his service-connected SFW.  38 C.F.R. 
§§ 3.159(c)(4), 4.2.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature of the service-
connected SFW, Muscle Group XI, left leg, 
right leg condition, and left foot/ankle 
condition.  The claims file must be made 
available to the examiner(s) in 
conjunction with the examination.  Any 
indicated special tests and studies 
should be conducted.  

Based on the examination and review of 
the record, the examiner should identify 
all residuals of the service-connected 
SFW, Muscle Group XI, left leg and 
provide an opinion as to whether it is at 
least as likely as not that any currently 
demonstrated disability of the right leg 
and/or left foot/ankle is caused or 
aggravated by the service-connected SFW, 
Muscle Group XI?  

A rationale for all opinions expressed 
should be provided.  

2.  After undertaking any development 
deemed essential in addition to that 
specified above to include further VA 
examinations, readjudicate the Veteran's 
claims.  If any benefit requested on 
appeal remains denied, issue a 
supplemental statement of the case (SSOC) 
to the Veteran and his representative and 
allow them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


